Appeals from two judgments of the Supreme Court, Queens County, one rendered May 11, 1967 against defendant Monroe and one rendered June 1, 1967 against defendant Welcome, convicting them of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment rendered June 1, 1967 (against Welcome) affirmed. No opinion. The case against defendant Monroe is remitted to the trial court for a hearing and a determination, as to whether the witnesses’ in-eourt identification of Monroe was tainted by the improper showup at the police precinct (cf. People v. Whitmore, 30 A D 2d 877; People v. Hill, 22 N Y 2d 686; People v. Ahmed, 20 N Y 2d 958). In the interim, the appeal by defendant Monroe (from the judgment rendered May 11, 1967) will be held in abeyance. Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.